Case 5:21-cv-00019-RWS-CMC Document 18 Filed 08/19/21 Page 1 of 2 PageID #: 68


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION
                                  §
 BRIAN KOPATZ                     §
                                  §
      Plaintiff                   §
                                  §
 v.                               §                                 Case No. 5:21cv19
                                  §
 LORIE DAVIS, DIRECTOR, TDCJ-CID, §
 ET AL.                           §
                                  §
      Defendants                  §


                                      ORDER OF DISMISSAL

          Plaintiff Brian Kopatz, proceeding pro se, filed the above-styled and numbered civil action
 complaining of alleged violations of his constitutional rights. The case was referred to the United

 States Magistrate Judge in accordance with 28 U.S.C. § 636.

          Plaintiff was ordered to pay the statutory filing fee or to submit a certified inmate trust
 account data sheet in support of his application for leave to proceed in forma pauperis. He sought

 and was granted an extension of time to do so. By separate order, Plaintiff was directed to file an
 amended complaint. When he did not comply with these orders, the Magistrate Judge issued a

 Report recommending dismissal of the lawsuit for failure to prosecute or to obey an order of the

 Court.
          Plaintiff received a copy of the Report on June 18, 2021, but has not filed objections.

 Instead, on August 4, 2021, he filed his amended complaint. This amended complaint asserts that
 prison officials are lying on his inmate trust account statement, but to date Plaintiff has not furnished

 a copy of the statement to the Court as directed. He says he is trying to have his father call

 Huntsville about the alleged lying, but provides no other justification for his failure to comply with
 the Court’s order.

          Because no objections have been received, the Plaintiff is barred from de novo review by the
 District Judge of those findings, conclusions, and recommendations and, except upon grounds of

 plain error, from appellate review of the unobjected-to factual findings and legal conclusions

                                                    1
Case 5:21-cv-00019-RWS-CMC Document 18 Filed 08/19/21 Page 2 of 2 PageID #: 69


 accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352

 (5th Cir. 2017).
         The Court has reviewed the pleadings in this case and the Report of the Magistrate Judge.
 Upon such review, the Court has determined that the Report of the Magistrate Judge is correct.
 See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.
 Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of
 review is “clearly erroneous, abuse of discretion and contrary to law.”)
         Even if the allegations in Plaintiff’s amended complaint concerning his inmate trust account
 data sheet in his amended complaint were liberally construed as objections, triggering de novo
 review of the Magistrate Judge’s Report, he has shown no basis upon which to reject this Report.
 He was ordered to pay the statutory filing fee or furnish a certified in forma pauperis data sheet, and
 he failed to do so despite receiving an extension of time. His subjective belief that prison officials
      .
 are “lying” does not justify his failure to comply with the Court’s order, and the Magistrate Judge
 properly recommended dismissal of the lawsuit without prejudice. It is accordingly

         ORDERED that the Report of the Magistrate Judge (Docket No. 15) is ADOPTED as

 the opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute or to obey an order of the Court. It is further

         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.

         So ORDERED and SIGNED this 19th day of August, 2021.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                    2
